DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 6, 8, 12-13 and 19 are objected to because of the following informalities. 

Claim 1 recites “at least one wind turbines” in line 3-4 and it should recite turbine in singular; 
claim 1 further recites “real-time characteristic” in line 3 and “real time characteristic” in line 9, for consistency purposes the examiner recommends reciting real-time characteristic in line 9; 
claim 1 further recites “at least one machine learning model” in line 7 and “at least one machine model” in line 11, for consistency purposes the examiner recommends reciting at least one machine learning model in line 11;
claim 1 further recites “set of training data” in line 7 and “training data” in line 13, for consistency purposes the examiner recommends reciting set of training data in line 13;
claim 1 further recites “defined threshold” in line 10-11 and “threshold” in line 14, for consistency purposes the examiner recommends reciting defined threshold in line 14;
claim 1 further recites “at least one wind turbine” in line 1 and “the least one wind turbine” in line 17, for consistency purposes the examiner recommends reciting the at least one wind turbine in line 17;
claim 1 further recites “energy output” in line 1 and “power output” in line 18, for consistency purposes the examiner recommends reciting energy output in line 18.

Claim 6 recites “the machine learning model” in line 1 and depends from claim 1 which recites “at least one machine learning model” in line 7, for consistency purposes the examiner recommends reciting the at least one machine learning model in claim 6.

Claim 8 recites “at least one wind turbines” in line 4-5 and it should recite turbine in singular; 
claim 8 further recites “real-time characteristic” in line 4 and “real time characteristic” in line 10, for consistency purposes the examiner recommends reciting real-time characteristic in line 10; 
claim 8 further recites “at least one machine learning model” in line 8 and “at least one machine model” in line 12, for consistency purposes the examiner recommends reciting at least one machine learning model in line 12;
claim 8 further recites “set of training data” in line 8 and “training data” in line 14, for consistency purposes the examiner recommends reciting set of training data in line 14;
claim 8 further recites “defined threshold” in line 11-12 and “threshold” in line 15, for consistency purposes the examiner recommends reciting defined threshold in line 15;
claim 8 further recites “at least one wind turbine” in line 2 and “the least one wind turbine” in line 17-18, for consistency purposes the examiner recommends reciting the at least one wind turbine in line 17-18;
claim 8 further recites “energy output” in line 1 and “power output” in line 19, for consistency purposes the examiner recommends reciting energy output in line 19.

Claim 12 recites “the machine learning model” in line 1 and depends from claim 8 which recites “at least one machine learning model” in line 8, for consistency purposes the examiner recommends reciting the at least one machine learning model in claim 12.

Claim 13 recites “at least one wind turbines” in line 8-9 and it should recite turbine in singular; 
claim 13 further recites “real-time characteristic” in line 3 and “real time characteristic” in line 14, for consistency purposes the examiner recommends reciting real-time characteristic in line 14; 
claim 13 further recites “at least one machine learning model” in line 12 and “at least one machine model” in line 16, for consistency purposes the examiner recommends reciting at least one machine learning model in line 16;
claim 13 further recites “set of training data” in line 12 and “training data” in line 18, for consistency purposes the examiner recommends reciting set of training data in line 18;
claim 13 further recites “defined threshold” in line 16 and “threshold” in line 19, for consistency purposes the examiner recommends reciting defined threshold in line 19;
claim 13 further recites “energy output” in line 1 and “power output” in line 23, for consistency purposes the examiner recommends reciting energy output in line 23.

Claim 19 recites “the machine learning model” in line 1 and depends from claim 13 which recites “at least one machine learning model” in line 12, for consistency purposes the examiner recommends reciting the at least one machine learning model in claim 19.

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: operable elements in claims 7, 14 and 20, and one or more instruments operable to measure at least one real-time characteristic in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Note that it has been established that the written description requirement is not met if the specification merely describes a desired result. In the current application, independent claims 1, 8 and 13 claim at least one machine learning model being used to obtain an output that is then used to calculate wind speed and power (energy) output within a time-interval range of 5 to 30 seconds and the specification merely repeats the desired results being claimed in the independent claims. The specification fails to provide a description on how the applicant’s machine learning model achieves outputting data that could be used to calculate wind speed and energy output within the desired time-interval range. Note that the 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “at least one wind turbine” in line 1 and also recites “at least one wind turbine” in line 5-6; it is not clear if at least one wind turbine in line 5-6 refers to the same at least one wind turbine of line 1 or a different one.
Claims 2-7 depend from claim 1 and fail to remedy its deficiencies.
Clarification and/or amendment is respectfully requested.

Claim 3 recites “arranging the at least one wind turbine in a predetermined configuration.” It is not clear what the limitation arranging refers to and the specification does not clearly describes what arranging encompass, rendering the claim indefinite. Note that arranging is defined as to put into a proper order or into a correct or suitable sequence, relationship or adjustment and the claimed invention is directed to a method for predicting wind speed and energy output of at least one wind turbine, therefore, it is not clear how the method for predicting can achieve an arranging function. 
Clarification and/or amendment is respectfully requested.

Claim 4 recites the limitation "the predetermined configuration" in line 1. There is insufficient antecedent basis for this limitation in the claim. Furthermore, assuming the limitation above has proper antecedent basis, the claim would be indefinite since it is not clear what exactly is being claimed to include a predetermined configuration, rendering the claim indefinite.
Clarification and/or amendment is respectfully requested.

Claim 8 recites “at least one wind turbine” in line 1-2 and also recites “at least one wind turbine” in line 6-7; it is not clear if at least one wind turbine in line 6-7 refers to the same at least one wind turbine of line 1-2 or a different one.
Claims 9-12 depend from claim 8 and fail to remedy its deficiencies.
Clarification and/or amendment is respectfully requested.

Claim 10 recites the limitation "the predetermined configuration" in line 1. There is insufficient antecedent basis for this limitation in the claim. Furthermore, assuming the limitation above has proper antecedent basis, the claim would be indefinite since it is not clear what exactly is being claimed to include a predetermined configuration, rendering the claim indefinite.


Claim 13 recites “at least one wind turbine” in line 1 and also recites “at least one wind turbine” in line 4 and line 11; it is not clear if at least one wind turbine in line 4 and line 11 refer to the same at least one wind turbine of line 1 or a different one.
Claim 13 further recites “at least one real-time characteristic” in line 3 and also recites “at least one real-time characteristic” in line 8; it is not clear if at least one wind turbine in line 8 refer to the same at least one real-time characteristic of line 3 or a different one.
Claims 14-20 depend from claim 8 and fail to remedy its deficiencies.
Clarification and/or amendment is respectfully requested.

Claim 14 recites the limitation "the at least one more wind turbine" in line 1. There is insufficient antecedent basis for this limitation in the claim. Furthermore, note that if the emphasized limitation more is removed the lack of antecedent basis is resolved in the instance the limitation is intended to refer to the at least one wind turbine recited in claim 13 line 1.
Clarification and/or amendment is respectfully requested.

Claim 16 recites “cause the system to arrange the at least one wind turbine in a predetermined configuration.” It is not clear what the limitation to arrange refers to and the specification does not clearly describes what to arrange encompass, rendering the claim indefinite. Note that to arrange is defined as to put into a proper order or into a correct or suitable sequence, relationship or adjustment and the claimed invention is directed to a system for predicting wind speed and energy output of at least one wind turbine, therefore, it is not clear how the system for predicting can achieve the to arrange function. 


Claim 17 recites the limitation "the predetermined configuration" in line 1. There is insufficient antecedent basis for this limitation in the claim. Furthermore, assuming the limitation above has proper antecedent basis, the claim would be indefinite since it is not clear what exactly is being claimed to include a predetermined configuration, rendering the claim indefinite.
Clarification and/or amendment is respectfully requested.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-13 and 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a method, computer program product and system for predicting wind speed and energy output which are an abstract idea without significantly more. The claim(s) recite(s) a machine learning model that receives inputs and provides an output that is used to calculate wind speed and energy output which are mathematical calculations. This judicial exception is not integrated into a practical application because the claims are directed to an abstract with the recitation of additional generic computer elements that do not add a meaningful limitation to the abstract idea because they only amount to implementing the abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claimed elements do not amount to more than mere instructions to implement the abstract idea (mathematical calculations) on a computer. Note that there are no limitations that are indicative of the claimed invention being integrated into a practical application in the rejected claims. On the other 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, 13-18 and 20 (as far as the claims are definite and understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Huyn et al – hereafter Huyn – (US 10,309,372 B2).

Regarding claim 1, Huyn teaches a method for predicting wind speed (column 9 line 46-48, note “prediction information indicates the wind is to be very low”) and energy output (column 10 line 62-65, note “based on the prediction information 140, the control application may determine an amount of power output that may be delivered to the power grid”) of at least one wind turbine (Fig.1, 102), the method comprising: 

maintaining a database of characteristics, each characteristic being associated with at least one wind turbine (column 5 line 10-14, note “recently received data (e.g., received over that past week, two week, or up to the past month)”); 
providing a set of training data to at least one machine learning model associated with the at least one wind turbine made up of records with each record containing one or both of the database of characteristics (column 5 line 9-14, note “some implementations retrain the models periodically based on recently received data”) and the at least one real time characteristic; 
testing the at least one machine learning model until an accuracy satisfies a defined threshold and extracting test data from the at least one machine model (column 18 line 52 though column 19 line 3, note “compare the accuracy of the deployed model results … compare the actual power output, as indicated by subsequently-received sensor data 112 for that time period, with the predicted power outputs … superior performance to a deployed model 601 by a threshold amount”); 
outputting from the at least one machine learning model generated output data based on the training data and the test data (column 18 line 52 though column 19 line 3, note “predicted power outputs); and 
responsive to determining that the threshold exceeds a predetermined value (column 18 line 52 though column 19 line 3, note “superior performance to a deployed model 601 by a threshold amount”), calculating one or both of wind speed and energy output of the at least one wind turbine, the calculation being based on the output of the at least one machine learning model associated with the least one wind turbine, and wherein the calculating includes calculating the wind speed (column 9 line 46-48, note “prediction information indicates the wind is to be very low”) and power output (column 10 
Huyn does not explicitly teach the time-interval range being a time-interval range of 5 to 30 seconds for both predicted wind speed and energy output.
However, Huyn further teaches the while certain time periods are described in the examples herein for discussion purposes, (e.g., 96 15-minute prediction periods for a total of one day's worth of predictions), numerous other time periods that may be used will be apparent to those of skill in art having the benefit of the disclosure herein (column 5 line 23-28) and also that wind speed is part of the predicted information (column 9 line 46-48).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Huyn by having the time-interval range being a time-interval range of 5 to 30 seconds for both predicted wind speed and energy output based on the further teachings of Huyn because this would encompass a change in the size or proportion of the predicted information (note "mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled" and “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device;” in the current instance the relative dimensions being the time-interval range disclosed by Huyn and the claimed time-interval range, and these two time-interval ranges not being determined to performed differently if having the same dimension of 5 to 30 seconds).

Regarding claim 2, Huyn further teaches the at least one real-time characteristic includes one or more context parameters of an environment of the at least one wind turbine (column 16 line 22-27).

Regarding claim 3, Huyn further teaches arranging the at least one wind turbine in a predetermined configuration (note that this claim has been determined to be indefinite, see 35 USC 112b rejection above. For prior art examination purposes, wind turbines 102 are arranged in a predetermined configuration in Fig.1).

Regarding claim 4, Huyn further teaches the predetermined configuration is a symmetric configuration about one or more of a horizontal or vertical plane (note that this claim has been determined to be indefinite, see 35 USC 112b rejection above. For prior art examination purposes, wind turbines 102 are arranged in a predetermined configuration about a vertical plane in Fig.1).

Regarding claim 5, Huyn further teaches the at least one real-time characteristic is one or more of terrain profile, longitude (column 16 line 22-27, note “wind turbine position data”), latitude (column 16 line 22-27, note “wind turbine position data”), grid coordinates (column 16 line 22-27, note “wind turbine position data”), elevation, contour lines, microclimate type, seasonal forecast, wind speed (column 16 line 15 and line 22-27, note “wind speed” and “weather forecast”), and solar exposure.

Regarding claim 7, Huyn further teaches controlling one or more operable elements (this limitation is being interpreted under 35 USC 112f as sensors, actuators, motors, lights, power controls, transceivers, transmitters, receivers, and/or communication subsystems that are operably controlled to accomplish the claimed function, and equivalents thereof. Huyn teaches example implementations 

Regarding claim 8, Huyn further teaches a computer program product (Fig.11) for predicting wind speed (column 9 line 46-48, note “prediction information indicates the wind is to be very low”) and energy output (column 10 line 62-65, note “based on the prediction information 140, the control application may determine an amount of power output that may be delivered to the power grid”) of at least one wind turbine (Fig.1, 102), the computer program product comprising a computer readable medium (Fig.11, 1104) storing program code (column 22 line 55-59), wherein the program code, when run on a computer (Fig.11, 116), causes the computer to:
receive at least one real-time characteristic (column 6 line 36-39, note “a plurality of respective sensors 108(1), 108(2), 108(3), . . . , for detecting current conditions and other information from each of the wind turbines 102 in real time”) associated with the at least one wind turbines; 
maintain a database of characteristics, each characteristic being associated with at least one wind turbine (column 5 line 10-14, note “recently received data (e.g., received over that past week, two week, or up to the past month)”); 
provide a set of training data to at least one machine learning model associated with the at least one wind turbine made up of records with each record containing one or both of the database of characteristics (column 5 line 9-14, note “some implementations retrain the models periodically based on recently received data”) and the at least one real time characteristic; 

output from the at least one machine learning model generated output data based on the training data and the test data (column 18 line 52 though column 19 line 3, note “predicted power outputs); and 
responsive to determining that the threshold exceeds a predetermined value (column 18 line 52 though column 19 line 3, note “superior performance to a deployed model 601 by a threshold amount”), calculating one or both of wind speed and energy output of the at least one wind turbine, the calculation being based on the output of the at least one machine learning model associated with the least one wind turbine, and wherein the calculating includes calculating the wind speed (column 9 line 46-48, note “prediction information indicates the wind is to be very low”) and power output (column 10 line 62-65, note “based on the prediction information 140, the control application may determine an amount of power output that may be delivered to the power grid”) within a time-interval range for the predicted power output (column 5 line 19-22, note “the power output may be predicted for each 15-minute period over the next day, i.e., 96 power output predictions for the each of 96 upcoming 15 minute periods representing the next 24 hours”).
Huyn does not explicitly teach the time-interval range being a time-interval range of 5 to 30 seconds for both predicted wind speed and energy output.
However, Huyn further teaches the while certain time periods are described in the examples herein for discussion purposes, (e.g., 96 15-minute prediction periods for a total of one day's worth of predictions), numerous other time periods that may be used will be apparent to those of skill in art 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Huyn by having the time-interval range being a time-interval range of 5 to 30 seconds for both predicted wind speed and energy output based on the further teachings of Huyn because this would encompass a change in the size or proportion of the predicted information (note "mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled" and “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device;” in the current instance the relative dimensions being the time-interval range disclosed by Huyn and the claimed time-interval range, and these two time-interval ranges not being determined to performed differently if having the same dimension of 5 to 30 seconds).

Regarding claim 9, Huyn further teaches the at least one real-time characteristic includes one or more context parameters of an environment of the at least one wind turbine (column 16 line 22-27).

Regarding claim 10, Huyn further teaches the predetermined configuration is a symmetric configuration about one or more of a horizontal or vertical plane (note that this claim has been determined to be indefinite, see 35 USC 112b rejection above. For prior art examination purposes, wind turbines 102 are arranged in a predetermined configuration about a vertical plane in Fig.1).

claim 11, Huyn further teaches the at least one real-time characteristic is one or more of terrain profile, longitude (column 16 line 22-27, note “wind turbine position data”), latitude (column 16 line 22-27, note “wind turbine position data”), grid coordinates (column 16 line 22-27, note “wind turbine position data”), elevation, contour lines, microclimate type, seasonal forecast, wind speed (column 16 line 15 and line 22-27, note “wind speed” and “weather forecast”), and solar exposure.

Regarding claim 13, Huyn further teaches a system (Fig.1/11) for predicting wind speed (column 9 line 46-48, note “prediction information indicates the wind is to be very low”) and energy output (column 10 line 62-65, note “based on the prediction information 140, the control application may determine an amount of power output that may be delivered to the power grid”) of at least one wind turbine (Fig.1, 102), the system comprising: 
one or more instruments operable to measure  at least one real-time characteristic (this limitation is being interpreted under 35 USC 112f as anemometers, Light Detection and Ranging (LIDAR) sensors, thermometers, barometers to accomplish the claimed function of measuring real-time characteristic, and equivalents thereof. Huyn teaches sensors 108 that detect current conditions and other information from wind turbines in real time, Fig.1, column 6 line 36-39) associated with at least one wind turbine; 
a processor (column 22 line 14-21); 
a memory coupled to the processor (column 22 line 55-67, note “volatile and nonvolatile memory and/or removable and non-removable media”), the memory storing computer-executable instructions (column 22 line 55-59) that, when executed by the processor, cause the system to:
receive at least one real-time characteristic (column 6 line 36-39, note “a plurality of respective sensors 108(1), 108(2), 108(3), . . . , for detecting current conditions and other information from each of the wind turbines 102 in real time”) associated with the at least one wind turbines; 

provide a set of training data to at least one machine learning model associated with the at least one wind turbine made up of records with each record containing one or both of the database of characteristics (column 5 line 9-14, note “some implementations retrain the models periodically based on recently received data”) and the at least one real time characteristic; 
test the at least one machine learning model until an accuracy satisfies a defined threshold and extracting test data from the at least one machine model (column 18 line 52 though column 19 line 3, note “compare the accuracy of the deployed model results … compare the actual power output, as indicated by subsequently-received sensor data 112 for that time period, with the predicted power outputs … superior performance to a deployed model 601 by a threshold amount”); 
output from the at least one machine learning model generated output data based on the training data and the test data (column 18 line 52 though column 19 line 3, note “predicted power outputs); and 
responsive to determining that the threshold exceeds a predetermined value (column 18 line 52 though column 19 line 3, note “superior performance to a deployed model 601 by a threshold amount”), calculating one or both of wind speed and energy output of the at least one wind turbine, the calculation being based on the output of the at least one machine learning model associated with the least one wind turbine, and wherein the calculating includes calculating the wind speed (column 9 line 46-48, note “prediction information indicates the wind is to be very low”) and power output (column 10 line 62-65, note “based on the prediction information 140, the control application may determine an amount of power output that may be delivered to the power grid”) within a time-interval range for the predicted power output (column 5 line 19-22, note “the power output may be predicted for each 15-
Huyn does not explicitly teach the time-interval range being a time-interval range of 5 to 30 seconds for both predicted wind speed and energy output.
However, Huyn further teaches the while certain time periods are described in the examples herein for discussion purposes, (e.g., 96 15-minute prediction periods for a total of one day's worth of predictions), numerous other time periods that may be used will be apparent to those of skill in art having the benefit of the disclosure herein (column 5 line 23-28) and also that wind speed is part of the predicted information (column 9 line 46-48).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Huyn by having the time-interval range being a time-interval range of 5 to 30 seconds for both predicted wind speed and energy output based on the further teachings of Huyn because this would encompass a change in the size or proportion of the predicted information (note "mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled" and “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device;” in the current instance the relative dimensions being the time-interval range disclosed by Huyn and the claimed time-interval range, and these two time-interval ranges not being determined to performed differently if having the same dimension of 5 to 30 seconds).

Regarding claim 14, Huyn further teaches one or more operable elements (this limitation is being interpreted under 35 USC 112f as sensors, actuators, motors, lights, power controls, transceivers, 

Regarding claim 15, Huyn further teaches the at least one real-time characteristic includes one or more context parameters of an environment of the at least one wind turbine (column 16 line 22-27).

Regarding claim 16, Huyn further teaches the computer-executable instructions further comprise instructions that, when executed by the processor, further cause the system to arrange the at least one wind turbine in a predetermined configuration (note that this claim has been determined to be indefinite, see 35 USC 112b rejection above. For prior art examination purposes, wind turbines 102 are arranged in a predetermined configuration in Fig.1).

Regarding claim 17, Huyn further teaches the predetermined configuration is a symmetric configuration about one or more of a horizontal or vertical plane (note that this claim has been determined to be indefinite, see 35 USC 112b rejection above. For prior art examination purposes, wind turbines 102 are arranged in a predetermined configuration about a vertical plane in Fig.1).

Regarding claim 18, Huyn further teaches the at least one real-time characteristic is one or more of terrain profile, longitude (column 16 line 22-27, note “wind turbine position data”), latitude (column 16 line 22-27, note “wind turbine position data”), grid coordinates (column 16 line 22-27, note “wind turbine position data”), elevation, contour lines, microclimate type, seasonal forecast, wind speed (column 16 line 15 and line 22-27, note “wind speed” and “weather forecast”), and solar exposure.

Regarding claim 20, Huyn further teaches the computer-executable instructions further comprise instructions that, when executed by the processor, further cause the system to control one or more operable elements (this limitation is being interpreted under 35 USC 112f as sensors, actuators, motors, lights, power controls, transceivers, transmitters, receivers, and/or communication subsystems that are operably controlled to accomplish the claimed function, and equivalents thereof. Huyn teaches example implementations being described in the environment of one or more computing devices that receive sensor data from wind turbines, and apply the sensor data to a computational model to provide a predicted power output, such as for controlling certain wind turbines, controlling switches or other devices, or for sending information to another computing device, column 6 line 10-16) of the at least one wind turbine based on the calculated wind speed or energy output of the at least one wind turbine

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUAN G FLORES/Primary Examiner, Art Unit 3745